AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case »

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE" |
V.

GUSTAVO RAMIREZ-DELGADO (1) wis
Case Number: 3:19-CR-03651-LAB vit! «

Hector Jesus Tamayo
Defendant’s Attomey

USM Number —-20710-479

oO -
THE DEFENDANT:
pleaded guilty to count(s) One of the Information

 

Li was found guilty on count(s)

 

(For Offenses Committed On or After November 1, 1987) ——

 

after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): :

Title and Section / Nature of Offense Count
18:1546(A) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents {Felony} 1
The defendant is sentenced as provided in pages 2 through oe 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

CL] The defendant has been found not guilty on count(s)

 

C] Count(s) . are dismissed on the motion of the United States.

fx] Assessment: $100.00 - waived

CC) JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,

No fine LI Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances,

January 21, 2020 ony

Date of Imposition of Senterte

to

HON. LARRY ALAN BRRNS
CHIEF UNITED STATES DISTRICT JUDGE

 

 

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: Gustavo Ramirez-Delgado (1)
CASE NUMBER: 3:19-CR-03651-LAB
PROBATION
The defendant is hereby sentenced to probation for a term of:

five (5) years
SPECIAL CONDITIONS OF SUPERVISION
e Do not enter the United States illegally.

e The defendant must not commit another federal, state or local crime.

i

Judgment - Page 2 of 2

3:19-CR-03651-LAB

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA | Wo ey
UNITED STATES OF AMERICA _ JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1982), te 19
MANUEL KIDERLEN CIFUENTES GUERRERO (11) BEY whe ah bo Er TQ
aka Mina, James . Case Number: 3:17-CR-01465-LAB .

 
     

Michael Anthony Hernandez a

 

Defendant’s Attorney cee Tp
USM Number 84561-298 . a
Tj _
THE DEFENDANT:

 

XX] pleaded guilty to count(s) TWO of the 7th Superseding Indictment

L] was found guilty-on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count

21;959,960,963; 46:70507, 21:853 - International Conspiracy To Distribute Controlled Substances; 288888
- The defendant is sentenced as provided in pages 2 through 3 of this judgment.

The sentence is imposed pursuant ta the Sentencing Reform Act of 1984.

[_} The defendant has been found not guilty on count(s) -

 

x] Count(s) REMAINING are dismissed on the motion of the United States.

 

Dz) Assessment: $100.00

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

I No fine LJ Forfeiture pursuant to order filed - , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

January 21,2020

Dat¢ of Imposition (Ge—

HON. LARRY ALAN BURNS |
CHIEF UNITED STATES DISTRICT JUDGE

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: MANUEL KIDERLEN CIFUENTES GUERRERO (11) Judgment - Page 2 of 3
CASE NUMBER: 3:17-CR-01465-LAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
60 months (Court orders custody credit given for time spent in custody commencing on 2/8/2018)

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
WESTERN REGION OF CALIFORINA.

mo

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
CO) at ; A.M. on

 

 

 

[i as notified by the United States Marshal.

q _ The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
O) as notified by the United States Marshal.
‘UO as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on , to

 

at -__, witha certified copy of this judgment.

 

_ UNITED STATES MARSHAL ° |

 

By DEPUTY UNITED STATES MARSHAL

3:17-CR-01465-LAB
4

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: MANUEL KIDERLEN CIFUENTES GUERRERO (11) |
CASE NUMBER: 3:17-CR-01465-LAB

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
5 years

SPECIAL CONDITIONS OF SUPERVISION

* Do not enter the United States illegally.

e The defendant must not commit another federal, state or local crime.

Hf

Judgment - Page 3 of 3

3:17-CR-01465-LAB

 

 
